Case 7:20-cv-00140-JPJ-PMS Document 7 Filed 04/29/20 Page 1 of 2 Pageid#: 37


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 EDDIE JACK KNUCKLES,                               Civil Action No. 7:20-cv-00140
      Plaintiff,
                                                    OPINION
 v.
                                                    By: James P. Jones
 DR. PAUL OHAI, et al,                              United States District Judge
       Defendant(s),



       Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered March 3, 2020, the court directed plaintiff to submit within 20 days from the

date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

trust fund account statement for the six-month period immediately preceding the filing of the

complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

was confined during that six-month period. On March 26, 2020, the plaintiff returned a statement

of assets form and a certified copy of his inmate account, signed by the trust officer at the facility

he is housed, however, it only included November through February and was missing the

financial information for September through October. On March 26, 2020, the court gave the

plaintiff one last opportunity to cure the deficiencies by providing the completed information.

Plaintiff was advised that a failure to comply would result in dismissal of this action without

prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
Case 7:20-cv-00140-JPJ-PMS Document 7 Filed 04/29/20 Page 2 of 2 Pageid#: 38


     The Clerk is directed to send a copy of this Opinion and accompanying Order to plaintiff.

     ENTER: This 29th day of April, 2020.



                                                 /s/James P. Jones
                                                 United States District Judge
